Sognier, Judge.
Betty Miller brought this medical malpractice action against Macon-Bibb County Hospital Authority, d/b/a Medical Center of Central Georgia (Medical Center). The Medical Center answered admitting liability and the case was tried by the jury on the sole issue of damages to be awarded to Miller for pain and suffering. The Medical Center appeals from the judgment entered on the jury’s verdict.
1. Appellant contends the trial court erred by failing to charge the jury on the issue of impeachment by contradictory statements. Appellant argues that such a charge was required because appellee was impeached at trial by use of a prior inconsistent statement. Although following the trial court’s charge to the jury, appellant orally requested the court to give its standard charge on impeachment, no such written request was submitted. Since appellant failed to submit an appropriate written request to charge on the subject of the impeachment of witnesses, the court did not err by refusing to give the charge. Clonts v. Scholle, 172 Ga. App. 721, 723 (3) (324 SE2d 496) (1984). Further, the evidence does not show that the witness in question contradicted herself as contended by appellant, and, therefore, a charge on impeachment was not authorized. DeKalb County v. Queen, 135 Ga. App. 307, 311 (9) (217 SE2d 624) (1975).
2. Appellee has moved this court to award damages pursuant to OCGA § 5-6-6 contending this appeal has been filed for purposes of delay only. While we have found no merit in appellant’s enumeration of error, we do not conclude that the enumeration was so specious as to warrant the conclusion that the appeal was taken for the purposes of delay only. Therefore, the motion for the assessment of penalty is denied.

Judgment affirmed.


Banke, C. J., and Birdsong, P. J., concur.

*232Decided September 5, 1986.
Joseph W. Popper, Jr., Susan S. Cole, for appellant.
Jane M. Jordan, Neal D. McKenney, for appellee.